Citation Nr: 0418712	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-07 040	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a myofascial pain 
syndrome and muscle strain, claimed as neck and back pain. 

2.  Entitlement to a rating in excess of 30 percent for 
adjustment disorder with depressed mood.  

3.  Entitlement to a total compensation rating based upon 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States Army 
from September 1971 to June 1973, and from May 1974 to May 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The RO, in pertinent part, denied service connection for a 
myofascial pain syndrome and muscle strain, claimed as neck 
and back pain, as not well-grounded; denied a rating in 
excess of 30 percent for adjustment disorder with depressed 
mood (formerly rated under Diagnostic Code 9505 as a 
psychophysiological disorder, musculoskeletal type); and 
denied a TDIU.  

In his May 2002 substantive appeal to the Board, the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO; however, in January 2004, he withdrew in writing this 
request.

This appeal is REMANFDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran compliant 
with Quartuccio, supra, in connection with his current appeal 
in May 2001 and April 2004.

The record further shows that in June 2004, the claimant 
submitted additional material directly to the Board without a 
waiver of initial consideration by the RO.  That evidence 
consists of approximately 55 pages from internet sources 
addressing Drug Induced Movement Disorders, particularly 
Neuroleptic Malignant Syndrome.  In an accompanying letter 
from the claimant's representative, it is asserted that the 
claimant believes that the materials submitted are pertinent 
to his appeal, and that such should be considered in the 
disposition of his appeal.  It is not clear whether the 
claimant is asserting that he has a Drug Induced Movement 
Disorders, to include Neuroleptic Malignant Syndrome, and 
that he is entitled to service connection for that condition, 
or whether such disorder is to be viewed in association with 
his service connection claim.  In view of the absence of a 
waiver of initial RO review, the Board must remand the case 
to the RO for further action, as specified below.  

The record shows that the claimant's representative has taken 
issue with the failure of the RO to consider the increased 
rating claim on an extraschedular basis.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for neck and low back 
disorder since service and fir his 
adjustment disorder with depressed mood 
April 2003.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should write the claimant 
and ask him to state the purpose of his 
submission of additional material 
pertaining to Drug Induced Movement 
Disorders, including Neuroleptic 
Malignant Syndrome; to state whether he 
has been diagnosed as having such 
condition; and whether he is in 
possession of competent medical evidence 
which shows a diagnosis of a Drug Induced 
Movement Disorder, including Neuroleptic 
Malignant Syndrome, in the claimant.  The 
claimant should be asked to submit the 
name and address of any qualified 
individual who has diagnosed such 
condition in the claimant.  If no such 
diagnosis has been made, the claimant 
should so state in his first response.  
The VBA AMC should also inquire as to 
whether the veteran has submitted this 
additional evidence in support of the 
claim of entitlement to service 
connection for neck and back pain.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above to include examination, 
the VBA AMC should readjudicate the 
issues on appeal in light of the 
additional evidence obtained, to include 
an increased evaluation for the 
adjustment disorder with depressed mood 
on an extraschedular basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


